Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 6-14 and 16 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Nobuhiro (JP H06290800A with machine translation) in view of Margiott (US 2003/0087138).
Regarding claims 6 and 13, Nobuhiro discloses a method of purging a fuel processing assembly, comprising: 
detecting, via a purge valve assembly, when power to a fuel processing assembly is interrupted (see paragraph 6 which discloses that a replacement gas valve 7, 12 are opened when a loss of power occurs/is detected), the fuel processing assembly configured to receive a feed stream and produce a product hydrogen stream from the feed stream (see paragraph 2 which discloses a reformer which feeds hydrogen to a fuel cell); and 
flowing, via the purge valve assembly (such as through valve 12), at least one pressurized gas (replacement gas, see paragraph 3) from a pressured gas assembly (16) to the fuel processing assembly (see Drawing 2 which illustrates a replacement gas flowing through conduit 11 to the reformer 2) in response to detecting that the power to the fuel processing assembly is interrupted (as described in paragraph 3), the pressured gas assembly being in fluid communication with the fuel processing assembly (via conduit 11).  
Nobuhiro teaches a shutdown procedure which includes sending the pressurized gas through the hydrogen producing region (as depicted in the annotated drawing below).  Noburhiro teaches that this pressurized gas flows through the reformer/hydrogen producing region (via conduit 11).  However, Nobuhiro does not teach a purification region that is configured to produce at least one hydrogen-rich stream from the output stream.
Margiott also discloses a fuel cell system comprising a reformer (see abstract).
Margiott, like Nobuhiro, discloses a shutdown process for the fuel cell system.  Margiott teaches a number of hydrogen purification regions in between the reformer (126) and the fuel cell (102) such as a shift converter (130) and a selective oxidizer (132).  Margiott also discloses that these hydrogen purification regions are also purged during a shutdown (paragraph 8) in order to remove reactive components.  Margiott teaches these hydrogen purification regions upstream of the fuel cell in order to remove materials such as sulfur and carbon monoxide which can be detrimental to fuel cell operation (paragraph 22).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the hydrogen purification regions of Margiott to the system of Nobuhiro in order to remove contaminants from the produced hydrogen prior to entering the fuel cell.


    PNG
    media_image1.png
    609
    585
    media_image1.png
    Greyscale



Regarding claim 7, Nobuhiro further discloses flowing the at least one pressurized gas includes the purge valve assembly moving a purge valve from a closed position in which the at least one pressurized gas does not flow from the pressurized gas assembly to the fuel processing assembly, to an open position in which the at least one pressurized gas is allowed to flow from the pressurized gas assembly to the fuel processing assembly (as described in paragraph 3 which opens valve 12 upon loss of power to flow an inert/replacement gas to the fuel processor 2).  
Regarding claims 8, 9 and 12, Nobuhiro further discloses detecting, via the purge valve assembly, that power to the fuel processing assembly has resumed; and stopping flow, via the purge valve assembly, of the at least one pressurized gas in response to detecting power to the fuel processing assembly has resumed (this is how electromagnetic/solenoid valves work… when power is lost, valve 12 will open and valve 15 will close and when power is restored, valve 12 will close and valve 15 will open).
Regarding claims 10, Nobuhiro further discloses stopping flow of the at least one pressurized gas occurs automatically in response to detecting power to the fuel processing assembly has resumed (such is the case when valve 12 is closed and valve 15 is opened upon the return of power to these solenoid valves).
Regarding claims 11 and 14, Nobuhiro further discloses stopping flow of the at least one pressurized gas occurs automatically without direction from a control system (this occurs automatically due to the solenoid valves open and close automatically due to the presence or lack thereof of the power).  
Regarding claim 16, modified Nobuhiro further discloses the fuel processing assembly includes a feedstock delivery assembly (as depicted in the annotated Fig. 2 above) that delivers one or more feed streams to the hydrogen-producing region, wherein flowing at least one pressurized gas includes flowing, via the purge valve assembly and downstream from the feedstock delivery assembly (see Drawing 2 where the pressurized gas meets the feedstream into the reformer downstream of the feed delivery assembly), the at least one pressurized gas from the pressured gas assembly to the hydrogen-producing region and the purification region of the fuel processing assembly in response to detecting that the power to the fuel processing assembly is interrupted (these process units are all purged, as suggested by Margiott above).

Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Nobuhiro (JP H06290800A with machine translation) in view of Margiott (US 2003/0087138) and further in view of Clawson (US 2006/0037244).
Regarding claim 15, Nobuhiro, as modified above, further discloses flowing at least one pressurized gas includes flowing, via the purge valve assembly, the at least one pressurized gas from the pressured gas assembly to the purification region in response to detecting that the power to the fuel processing assembly is interrupted (as described in the rejection of claim 6 above where all the purification regions of Margiott are purged).
Nobuhiro teaches hydrogen purification out of the reformer, but does not explicitly disclose a membrane assembly.
Clawson also discloses a reforming system (see abstract).
Clawson teaches a number of hydrogen purification system that are well known to purify hydrogen out of a reformer such as a preferential oxidizer (see paragraph 26 which is similar to the selective oxidizer of modified Nobuhiro) or a membrane separator (paragraph 23). 
As such, modifying modified Noburhiro to add the membrane separator of Clawson would have been an obvious moidification to one of ordinary skill in the art at the time of the invention.  Such a modification is nothing more than a simple substitution of one known hydrogen separator for another to yield entirely predictable results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Relevant Prior Art
US 2011/0014528 – Discloses a shutdown process for a reformer which includes purging (see abstract)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725